DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-12, 14, 15, and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance:  With regards to claim 1, the prior art of record fails to anticipate or render obvious a main orifice plate comprising a first lug and second lug extending axially from the plate, a flow restrictor disposed between the first and second lug, a spring, the flow restrictor further comprises a spring housing, the spring is disposed within the spring housing and configured to preload the flow restrictor.   With regards to claim 8, the prior art of record fails to anticipate or render obvious a main orifice plate comprising a first orbit cam and a second orbit cam disposed opposite the first orbit cam, the first orbit cam coupled to the second orbit cam, the first orbit cam and the second orbit cam define an annular shape.  With regards to claim 15, the prior art of record fails to anticipate or render obvious a shock strut assembly, the main orifice assembly further comprises a first flow restrictor coupled to the main orifice plate and a second flow restrictor coupled to the main orifice plate, the first flow restrictor and the second flow restrictor are configured to contact the metering pin in the first damping actor configuration, and the first flow restrictor and the second flow restrictor are configured to be spaced from the metering pin in the second damping actor configuration.  With regards to claims 21 and 22, the prior art of record fails to anticipate or render obvious a main orifice plate assembly, comprising the restrictor portion comprises a spine .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Isaacson teaches a orifice plate assembly with a spring loaded restrictor.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
November 16, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657